Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 17 May 1782
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)



The Hague May 17. 1782
Gentlemen

Your Favour of the Sixteenth instant I received last night by Mr Fynje.
In order to give as general Satisfaction As may be and in order to bring this Business to a Conclusion, I shall agree to the Terms proposed in it, with the following Explanation and alteration, which are indespensibly necessary.
The Explanation is this, that my “Promise to open no other Loan at any other House or Houses in the Republick, till the whole Loan of five Millions is compleated” shall be under Stood to be personally binding upon me alone: and that neither my Successor in the Agency, shall be bound by it, nor Congress. This Explanation I have all along made verbally to Mr Fynje who has no doubt communicated to you.
The Alteration is this, I cannot agree to Allow “the Half Per Cent, for the final Redeeming of the Loan”—The two Per Cent for the House, must be both for receiving and paying the Money at first and for receiving and paying off the Capital at last.
The one Per Cent, annually on the amount of the Interest for receiving and paying it out, I agree to.
I agree also to two Per Cent for the Remedium to the Undertakers.
And to go as far as I possibly can to give you Satisfaction, I agree to allow half Per Cent for Brokerage Notary, Signatures Stamps, and all other Charges and Expences whatsoever, which attend the Loan.
These Conditions will Stand better in one View thus.


For negotiating the whole Loan, receiving the Money and paying it out to the order of Congress or their Minister—to the House
Per Cent—

1


For finally receiving and paying off the Capital and all Charges attending it—to the House
Per Cent—

1


For the Remedium to the Undertakers
Per Cent—

2


For Brokerage, Notary, Stamps and all other Charges and Expences of the Loan
Per Cent, one half

1/2




4
 1/2


To this add, for receiving and paying out the Annual Interest, one Per Cent upon the Amount of the Interest paid.
These Terms will be considered as Severe and discouraging, and to remove all Difficulties, As much as possible, I have ventured the Utmost Length, I can ever go. I therefore pray the Gentlemen to give me their answer, immediately whether they accept them or not. Because if there is the least difficulty, about accepting them, I intreat the Gentlemen to give me Notice of it, and to give themselves no further Trouble about the affair, but leave me to Strike a Bargain with another House, at least as advantageous to the United States.

I have the Honour to be

